
	
		II
		109th CONGRESS
		2d Session
		S. 3662
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Mr. Bennett (for himself
			 and Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Credit Repair Organizations Act to establish
		  a new disclosure statement, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Credit Monitoring Enhancement Act
			 of 2006.
		2.Clarification
			 relating to Credit Monitoring
			(a)In
			 generalSection 403 of the Credit Repair Organizations Act (15
			 U.S.C. 1679a) is amended—
				(1)by striking
			 For purposes of this title and inserting (a)
			 In general.—For
			 purposes of this title; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Clarification
				With Respect to Certain Credit Monitoring Services Under Certain
				Circumstances
							(1)In
				generalSubject to paragraph (2) the following shall not be
				treated as activities described in clause (i) of subsection (a)(3)(A):
								(A)The provision of,
				or provision of access to, credit reports, credit monitoring notifications,
				credit scores and scoring algorithms, and other credit score-related tools to a
				consumer (including generation of projections and forecasts potential credit
				scores of such consumer under various prospective trends or hypothetical or
				alternative scenarios).
								(B)Any analysis,
				evaluation, and explanation of such actual or hypothetical credit scores, or
				any similar projections, forecasts, analyses, evaluations or
				explanations.
								(C)In conjunction
				with offering any of the services described in subparagraph (A) or (B), the
				provision of materials or services to assist a consumer who is a victim of
				identity theft.
								(2)Conditions for
				application of paragraph (1)Paragraph (1) shall apply with
				respect to any person engaging in any activity described in such paragraph only
				if—
								(A)the person does
				not represent, expressly or by implication, that such person—
									(i)will or can
				modify or remove, or assist the consumer in modifying or removing, adverse
				information that is accurate and not obsolete in the credit report of the
				consumer; or
									(ii)will or can
				alter, or assist the consumer in altering, the identification of the consumer
				to prevent the display of the credit record, history, or rating of the consumer
				for the purpose of concealing adverse information that is accurate and not
				obsolete;
									(B)in any case in
				which the person represents, expressly or by implication, that the person will
				or can modify or remove, or assist the consumer in modifying or removing, any
				information in the credit report of the consumer, except for a representation
				with respect to any requirement imposed on the person under section 611 or
				623(b) of the Fair Credit Reporting Act, the person discloses, clearly and
				conspicuously, before the consumer pays or agrees to pay any money or other
				valuable consideration to such person, whichever occurs first, the following
				statement:
									NOTICE:
				Neither you nor anyone else has the right to have accurate and current
				information removed from your credit report. If information in your report is
				inaccurate, you have the right to dispute it by contacting the credit bureau
				directly.;
									(C)the person
				provides the consumer in writing with the following statement before any
				contract or agreement between the consumer and the person is executed:
									‘Your Rights
				Concerning Your Consumer Credit File:
									‘You have a right
				to obtain a free copy of your credit report once every 12 months from each of
				the nationwide consumer reporting agencies. To request your free annual credit
				report, you may go to www.annualcreditreport.com, or call 877–322–8228, or
				complete the Annual Credit Report Request Form and mail it to: Annual Credit
				Report Request Service, P.O. Box 105281, Atlanta, GA 30348–5281. You can obtain
				additional copies of your credit report from a credit bureau, for which you may
				be charged a reasonable fee. There is no fee, however, if you have been turned
				down for credit, employment, insurance, or a rental dwelling because of
				information in your credit report within the preceding 60 days. The credit
				bureau must provide someone to help you interpret the information in your
				credit file. You are entitled to receive a free copy of your credit report if
				you are unemployed and intend to apply for employment in the next 60 days, if
				you are a recipient of public welfare assistance, or if you have reason to
				believe that there is inaccurate information in your credit report due to
				fraud.
									‘You have the
				right to cancel your contract with a credit monitoring service without fee or
				penalty at any time, and in the case in which you have prepaid for a credit
				monitoring service, you are entitled to a pro rata refund for the remaining
				term of the credit monitoring service.
									‘The Federal
				Trade Commission regulates credit bureaus and credit monitoring services. For
				more information contact:
									‘Federal Trade
				Commission
									‘Washington, D.C.
				20580
									‘1–877–FTC–HELP
									‘www.ftc.gov.’;
				and
									(D)in any case in
				which the person offers a subscription to a credit file monitoring program to a
				consumer, the consumer may cancel the subscription at any time upon written
				notice to the person without penalty or fee for such cancellation and, in any
				case in which the consumer is billed for the subscription on other than a
				monthly basis, within 60 days of receipt of the notice of cancellation by the
				consumer, the person shall make a pro rata refund to the consumer of a
				subscription fee prepaid by the consumer, calculated from the date that the
				person receives the notice of cancellation from the consumer until the end of
				the subscription
				period.
								.
				(b)Clarification
			 of Nonexempt StatusSection 403(a) of the Credit Repair
			 Organizations Act (15 U.S.C. 1679a) (as so redesignated by subsection (a)) is
			 amended, in paragraph (3)(B)(i), by inserting and is not for its own
			 profit or for that of its members before the semicolon at the
			 end.
			(c)Revision of
			 Disclosure RequirementSection 405(a) of the Credit Repair
			 Organizations Act (15 U.S.C. 1679c) is amended by striking everything after the
			 heading of the disclosure statement contained in such section and inserting the
			 following new text of the disclosure statement:
				
					‘You have a
				right to dispute inaccurate information in your credit report by contacting the
				credit bureau directly. However, neither you nor any credit
				repair company or credit repair organization has the right to have
				accurate, current, and verifiable information removed from your credit report.
				The credit bureau must remove accurate, negative information from your report
				only if it is over 7 years old. Bankruptcy information can be reported for 10
				years.
					‘You have a
				right to obtain a free copy of your credit report once every 12 months from
				each of the nationwide consumer reporting agencies. To request your free annual
				credit report, you may go to www.annualcreditreport.com, or call 877–322–8228,
				or complete the Annual Credit Report Request Form and mail it to: Annual Credit
				Report Request Service, P.O. Box 105281, Atlanta, GA 30348–5281. You can obtain
				additional copies of your credit report from a credit bureau, for which you may
				be charged a reasonable fee. There is no fee, however, if you have been turned
				down for credit, employment, insurance, or a rental dwelling because of
				information in your credit report within the preceding 60 days. The credit
				bureau must provide someone to help you interpret the information in your
				credit file. You are entitled to receive a free copy of your credit report if
				you are unemployed and intend to apply for employment in the next 60 days, if
				you are a recipient of public welfare assistance, or if you have reason to
				believe that there is inaccurate information in your credit report due to
				fraud.
					‘You have a
				right to sue a credit repair organization that violates the Credit Repair
				Organization Act. This law prohibits deceptive practices by credit repair
				organizations.
					‘You have the
				right to cancel your contract with any credit repair organization for any
				reason within 3 business days from the date you signed it.
					‘Credit
				bureaus are required to follow reasonable procedures to ensure that the
				information they report is accurate. However, mistakes may occur.
					‘You may, on
				your own, notify a credit bureau in writing that you dispute the accuracy of
				information in your credit file. The credit bureau must then reinvestigate and
				modify or remove inaccurate or incomplete information. The credit bureau may
				not charge any fee for this service. Any pertinent information and copies of
				all documents you have concerning an error should be given to the credit
				bureau.
					‘If the credit
				bureau's reinvestigation does not resolve the dispute to your satisfaction, you
				may send a brief statement to the credit bureau, to be kept in your file,
				explaining why you think the record is inaccurate. The credit bureau must
				include a summary of your statement about disputed information with any report
				it issues about you.
					‘The Federal
				Trade Commission regulates credit bureaus and credit repair organizations. For
				more information contact:
					‘Federal Trade
				Commission
					‘Washington,
				D.C. 20580
					‘1–877–FTC–HELP
					‘(877–382–4357)
					‘www.ftc.gov.’
					.
			
